Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The request for a Certificate of Correction is denied because the request to add inventors is not being granted.  The request add inventors is defective for the following reasons.

	The request does not comply with the requirements of 37 CFR 1.324(b)(2).  No statement under 37 CFR 3.73(c) has been submitted with the request.  There is no statement that identifies the extent of ownership of the patent and specifies documentary evidence in support of such assertion.  This could be accomplished by either providing assignment information, including reel/frame, or by attaching a copy of the assignment documents to the 3.73(c) statement and checking the box on page 2 which indicates a separate copy has been sent to the assignment branch for recordation.
	Any 37 CFR 3.73(c) statement must be signed by someone who has a title that carries apparent authority (see 37 CFR 3.73(d)(2)) or someone who has made a statement of authorization to act (see 37 CFR 3.73(d)(1)); “Intellectual Property Counsel” is not on officer title that carries apparent authority.  Filing a request with a proper 37 CFR 3.73(c) statement, along with the papers that were previously filed should remedy that issue.  Note that a proper 37 CFR 3.73(c) statement is available in USPTO form number AIA /96, available at  https://www.uspto.gov/sites/default/files/forms/aia0096.pdf.
	Note that the 37 CFR 3.73(c) statement must be filed to indicate whether TCR2 Therapeutics is now the 100% owner of the entire right, title, and interest in the application, if that is in fact the case.  Note that even if this is reflected in the assignment records, those are not now part of the application file.

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
571-272-3181